DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 5/12/2021 has been received and entered. 
Claims 6, 9-11, 13, 15-16, 18, 23-24, 26-43, 44, 46-49, 51 and 53-55 have been cancelled.
Claim 56 is added.
Claims 1-5, 7-8, 12, 14, 17, 19-22, 25, 45, 50, 52 and 56 are pending.
Claims 2-5, 7-8, 17, 19-22, 25 are withdrawn from further consideration.
Currently, claims 1, 14, 45, 50 and 52, 56 are under examination. 
The rejections on claims 1, 14, 45, 50, 52, and 56 under 35 USC 101 judicial exception are maintained. 
8.	The rejections on claim(s) 1, 14 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nudel et al. are withdrawn due to incorporation of specific target molecules as recited in claim 1 (not cIAP2) for necroptosis. 
9.	A telephone call (7/11/2021) was made to Mr. Moynihan with regard to the D1 reference cited in the International Search report filed on 4/27/2021. The report was not clear about the source of D1 reference. Mr. Moynihan indicated that the source is Taylor et al. Trans. R. Soc. B.  2014 Vol. 369: 1-10 which has been submitted on 4/16/2019.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 14, 45, 50, 52, and 56 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring target natural molecules (biomarkers) from a subject, i.e. MLKL, RIPK1 or RIPK3 in samples, and (2) correlating an increase of the target molecules with an association of activation of necroptosis pathway. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

The active steps in the current application include (1) obtaining biological sample having exosome from a subject; (2) purifying an exosomes fraction from the sample; (3) detecting an activity or expression of target biomarker molecules, i.e. MLKL, RIPK1 or RIPK3; (4) comparison for identification. No additional element(s) integrate the judicial exception for a practical application. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, purifying exosomes, measuring biomarkers and comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, specification describe common routine methodology for isolation of exosome “[0134] Size exclusion chromatography, such as gel permeation columns, centrifugation or density gradient centrifugation, and filtration methods can be used. For example, exosomes can be isolated by differential centrifugation, anion exchange and/or gel permeation chromatography (as described e.g. in U.S. Pat. Nos. 6,899,863 and 6,812,023), sucrose density gradients, organelle electrophoresis (as described e.g. in U.S. Pat. No. 7,198,923), magnetic activated cell sorting (MACS), or with a nanomembrane ultrafiltration concentrator. Thus, various combinations of isolation or concentration methods can 

The followings are the summarized Remarks from applicants. 

Based on the Example 29 of Subject Matter Eligibility Life Sciences Examples (USPTO May 2016), “applicants notes that according to Claim 1 of Example 29, the claim is eligible even if nature-based product limitations are recited in the claim as it is the analysis of the claim as a whole which indicates that the claim is focused on a process of detecting whether JUL-1 is present in a plasma sample, and is not focused on the products per se. Accordingly, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations and as the claims are eligible per Step 2A there is no need to perform analysis Step 2B: 
"Note that although nature-based product limitations are recited in the claim (e.g., the plasma sample and JUL-1), analysis of the claim as a whole indicates that the claim is focused on a process of detecting whether JUL-i is present in a plasma sample, and is not focused on the products per se. Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations. 
In addition, note that because the analysis of this claim ends with eligibility at Step 2A, the Step 2B analysis does not need to be performed. 
Thus, the examiner would not need to evaluate the significantly more 
considerations for this claim." (Emphasis added)
In the instant case, claim 1 is focused on a process of detecting whether the activity or expression of components of the necroptosis activation pathway (i.e. MLKL, RIPK1, RIPK3) are increased in an exosome fraction of a biological sample, and is not focused on the exosomes per se. Such a detection method for determination of necroptosis was not previously known in the art (as further discussed below). 
In analogy to Example 29 claim 1, the claim recites a series of steps or acts, including detecting the activity or expression of a component of the necroptosis activation pathway (i.e. MLKL, RIPK1, RIPK3) in an exosome fraction of a biological sample. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES). 
The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites steps of obtaining a biological sample comprising exosomes from a subject (step eligible. 
Applicant respectfully points out that although nature-based product limitations are recited in the claim (e.g., the necroptosis related molecules in exosomes), analysis of the claim as a whole indicates that the claim is focused on a process of detecting whether the activity or expression of necroptosis related molecules are increased in an exosome fraction of a biological sample, and is not focused on the products, i.e. necroptosis related molecules in exosomes, per se. Thus, the claim is not directed to any judicial exception. 
Applicants further direct the Examiner's attention to the amendments made to claim 1, such that now a method of detecting activation of a necroptosis activation pathway in a subject is affected by detecting an activity or expression of at least one of a mixed lineage kinase domain-like protein (MLKL), a receptor interacting protein kinase 1 (RIPKl) and a receptor interacting protein kinase 3 (RIPK3) in an exosome fraction of the biological sample. “

Applicant’s arguments have been considered but are not persuasive. 

Examiner has outlined the judicial exception in this office action again following the Subject Matter Eligibility Training Guidelines (2016) (See above).

The gist of applicants’ arguments lie in the so-called novelty of an increased level of MLKL, RIPK1, RIPK3 in exosome from a subject and the association of activation of necroptosis pathway in said subject. Applicants also stress that the method here is not focused on exosome per se. Applicants also use example 29 of the training guidelines as illustrations in support of their position. 

First, the judicial exception analysis in this office action is NOT focused on exosome per se. Rather, it takes a view for the whole-claim scrutiny of the law of nature under 35 USC 101 (see above). 

Second, examiner would like to bring example 29 of the training guidelines for discussion (see below). 

Claim 1 is eligible because no correlation to a “condition” or “phenomena”.
Claim 2 is NOT eligible because using a generic antibody to detect JUL-1 and correlating to a disease (emphasis added).
Claim 3-4, the eligibility lies in using novel antibodies, i.e. porcine antibody, mAb-D33.
Claim 5-7, the eligibility lies in a treatment step.
Both the novel methodology for detection, e.g. novel antibody, and the additional treatment (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). provide additional element integrating the claim into a practical application.
 
    PNG
    media_image1.png
    720
    739
    media_image1.png
    Greyscale


The law of nature in this claim refers to the natural molecules in the exosomes (MLKL, RIPK1 or RIPK3) and the association with activation of necroptosis pathway. True, applicants may have discovered the novelty of using the activity or expression of the MLKL, RIPK1 or RIPK3 in the exosome for assessment on necroptosis pathway activation. However, this novelty is in different statutory protection, i.e. the domain of prior art under 35 USC 102/103, not judicial exception under 35 USC 101. Exosomes purification and using immunoassay in detection of MLKL, RIPK1 and RIPK2 are well-known and commonly practiced in the field. Thus far, additional element is remained to be added for mounting the instant claim into a practical application above the threshold of judicial exception. 

					Conclusion 

10.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641